Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS 
        Claims 16-22, 28-30 and 54 - 56 are pending. Claims 1-15, 23-27, 31-53 have been cancelled.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 28-30, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al.  (WO 2015/084532 ), Applicants’ reference in view of Mellerup et al. ( US 7288278 ).   
   Gonzalez et al. discloses as in claim 16, a method of stabilization of biological material using a phospholipid and glycerides to provide stability to a probiotic organism when included in a nutritional composition.  The reference also discloses the addition of a lipid (0016) and the glycerides are mono and diglycerides (0008, 0048).  A phospholipid and at least one glyceride are blended together with a viable probiotic and then with water to make a mixture and the mixture was dried (0009, 0078).  This mixture can be added to a powdered nutritional product.  An additional lipid can be added to the matrix (0008, 0016, 0060).  The glycerides can be used in amounts of 3.33 – 16.7 or up to 10.5 %  and  phospholipids in amounts from 3.33-16.7g/100g or  up to 10.5%   (table 4, 0083 and 0079).
Claim 16 has been amended to require that the MDG oil and phospholipid are mixed in the presence of heat to make a mixture.  Gonzalez discloses blending the same ingredients together and spray drying to a moisture content of 4 % or less (0078).  The mixture is stabilized so that the probiotics can remain viable when incorporated into nutritional compositions and shipped to potentially damaging temperature fluctuations (0016). Gonzalez does use viable probiotics, but also non-viable probiotics which were heat-killed or inactivated, but retain the ability to favorably influence the health  of the host (0041).  In the case of non-viable probiotics, the use of heat would not be precluded, since they would not be further reduced in activity.   Applicants’ specification discloses that the MDG can be mixed with the lipophilic nutrient and phospholipid in the presence of heat or at ambient temperature (0052, 0053).  No criticality has been shown in the use of mixing the ingredients in the presence of heat, especially in the view of the fact that oils are used with a phospholipid, so absent a showing of unexpected results, the use of heat is seen as a matter of convenience, and also depends on the particular ingredients.  It would have been within the skill of the ordinary worker to use heat or not use heat depending on the ingredients claimed. In summary, applicant claims a formula for making a fortifying powder products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In this case nothing is seen that in combining heated ingredients that a new, unobvious product is made.  
In addition, claim 16 has been amended to require mixing the ingredients in the presence of heat (step a).   Mellerup et al.  discloses making a product for fortification of foods (61).  The reference discloses as in example 6 that oils and fat are mixed at from 75 to 80 C while stirring and combining to make a final product (Ex. 6, lines 15-39).  
Therefore, it would have been obvious to heat the claimed ingredients while mixing as a matter of convenience, absent a showing of unexpected results, since it would have been obvious as disclosed by Mellerup et al. to heat oils and fat in order to mix them, so that it would have been obvious to heat the oils in the process of Gonzalez et al. for ease of combining them.   
The lipophilic nutrient as in claim 17 can contain vitamins such as carotenoids and fat soluble vitamins such as vitamins A, D, E, K (0047, 0117).  
The phospholipid can be one with a phosphate group esterified with choline serine or inositol (0049) or lecithin or phosphatidylcholine, or phosphotidyl serine as in claim 18.  
The stabilization mixture can also contain starches, (0072) and carboxymethylcellulose, as in claim 21 (0066).
Drying using freeze or air or vacuum or spray drying as required in claim 22 is disclosed in paragraph 0010.  
Claim 28 requires mixing the fortifying powder with a base nutritional product where the protein concentration is 1-85% and fat concentrations is 0.6% to 50 %.  The total protein can be targeted to match that of human milk or cow milk or lower values and the COH as in claim 29 can targeted to provide an acceptable taste and vitamins A, and D and claim to match the nutrient contribution of cow milk (Gonzalez, 0142 ).  The fat can be in amounts of from 0.5 to 50 grams of lipid/100 grams of the stabilization mixture (0060).  Protein can be found in the matrix (0008).  Protein can be found in the composition so that it will be nutritionally complete (0037). The amount of protein in the nutritional composition can be from 1 to 7 g/l00 kcal. (0095)
	 COH can be in amounts of 50 to 80 g/100 g or 60-70 g/100 g. as in claim 29 (0064).  In addition, In re Boesch applies as to the amounts of ingredients.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a fortifying powder containing lipophilic nutrients, properties such as, amounts of fat and emulsifiers are important.  It appears that the precise ingredients as well as their proportions affect the nutrition and emulsification properties of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use various amounts of known nutritional lipids for their known functions and phospholipids to keep the fats in suspension.  
Claim 19 requires mixing the lipophilic nutrient and MDG oil together before adding the phospholipid, and claim 20 requires mixing together the phospholipid and MDG before adding the lipophilic nutrient.  A phospholipid and at least one glyceride are blended together with a viable probiotic and then with water to make a mixture and drying the mixture (0009).  This mixture can be added to a powdered nutritional product. An additional lipid can be added to the matrix (0008, 0016, 0060).  No patentable distinction is seen in adding the lipid nutrient with the MDG as in claim 19, since it would have been within the skill of the ordinary worker to combine fatty materials, such as lipids and MDG’s, and would not separate, absent a showing of anything unobvious.  Therefore, it would have been obvious to combine a lipophilic nutrient with another fat such as MDG before adding the phospholipid.  
                Claim 30 requires that the fortifying powder of claim 16 is mixed in with the nutritional product in amounts from 0.1 to 16%.  The reference disclosed that the dried mixture can be added to a powdered nutritional product (0009).  The reference discloses adding the composition of claim 16 (0085).  As lipids are commonly required in nutritional products, it would have been within the skill of the ordinary worker to add whatever amount of the stabilized lipid mixture of claim 16 to a nutritional composition, since as in the USDA Table of Food Compositions, particular amounts of fats are required in each age group, and Official Notice is taken of this.  Therefore, it would have been obvious to add particular amounts of the fortifying powder to a nutritional product for its known function of adding fat to the diet.  
	Claims 54 and 55 require heating the first mixtures to temperatures of 85 or 120 F.  As the specification discloses that heating is an optional step, and also, is seen as being within the skill of the ordinary worker as a matter of convenience in mixing, and no unexpected results have been shown in the use of heat, it is seen that it would have been obvious to heat a mixture in order to easily combine ingredients.  
	Claim 56 further requires a source of protein where the aqueous solution contains water and a carrier which contains proteins.  Gonzalez discloses a nutritional composition containing a source of bovine protein (0093)  . The method includes providing a viable probiotic, preparing a protective matrix for the probiotic by blending together one phospholipid and one glyceride with the probiotic, combining the protective matrix and water to produce a mixture, and drying the mixture.  (0009).   Even though the disclosure here discloses protecting a probiotic, since the reference discloses that other materials can be protected, nothing is seen that the same protective composition could not have been used to protect fat soluble vitamins,  as disclosed above.  The matrix can contain hydrolyzed protein and an additional lipid (0008) .  Since, water is added to the protective matrix containing a protein, no patentable distinction is seen at this time in adding the protein to the water or to the protective matrix, since they are all dried together absent a showing of unexpected results.  




--------------					ARGUMENTS
Applicant's arguments filed 9-21-21 have been fully considered but they are not persuasive.   Applicants argue that there would have been no motivation to use the process of Gonzalez with the addition of heat as now claimed, since the specification of Gonzalez was directed to the stabilization of probiotics, which are well-known to be intolerant to heat.  
 The reference discloses that the disclosure was to a “stabilization technique and stabilized mixture” that may be used for improving the stability of a biological material .  …the stabilized substrate may be a probiotic….  (0018).  Since, the substrate could have been a probiotic, but did not have to be, it would have been obvious to substitute other substrates which need a protective coating, especially fat soluble vitamins which are soluble in  lipophilic materials as in claim 16, step a.  (0021).  In addition paragraph 0021 discloses three embodiments.  One is to “a method for stabilizing a biological material in a nutritional composition”.  The embodiment for a probiotic is the second embodiment.  The reference discloses “the present disclosure provides a novel stabilization mixture and method that provides stability and protection to biological material..such as viable microorganisms”.  Fat soluble vitamins are subject to oxidation and therefore could use a protective coating (0023).  Also the reference discloses the definition of phytonutrient which can be a carotenoid and other plant derived compounds which would have included the beta carotene of the reference as in claim 17 (0043).  Another suggestion by Gonzalez as to the use of fat soluble vitamins, is that the “lipid component” further includes molecules of hydrophobic nature such as carotenoids and fat soluble vitamins (0047).  Heating of fat is known to cause the fat to melt, and make it easy to combine with other ingredients.  Official Notice is taking of this.  However, no unobvious results have been shown in using heat, as heating of fats is known in order to combine them with other ingredients.  Also, claim 16, does not require any degree of heating and the reference to Gonzalez is not limited to combining probiotics with glycerides and phospholipids, but Gonzalez is to combining such with various materials, not only probiotics.    Therefore, it is seen that it would have been obvious to use heat to mix fatty ingredients such as lipophilic nutrients and monoglycerides and phospholipids as disclosed by Gonzalez absent a showing of unexpected, unobvious results.
As to the reference to Mellerup being in an analogous area as foods.  The reference discloses not only using a vegetable oil fraction in cosmetics, but also in nutritional supplements (para. 64, 65).  
Applicants argue that the combined references do not disclose a carrier containing one or more proteins.  This is not seen for the reasons cited above in the art rejection.  
Therefore, It is seen that the combined references do show a method of combining fat soluble vitamins with glycerides and phospholipids using heat as disclosed by Mellerup in the process of Gonzalez, and then combining this material with carrier materials and drying the composition as claimed as disclosed by Gonzalez.  
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793